Exhibit 10.8
CEO Compensation Program Overview:
To create a compensation program that reflects a comprehensive view of company
performance. The Program should reflect a combination of success factors,
including: Overall Company Performance, Annual Financial Goals, and other
Qualitative Measures. The Program should be adjusted on an annual basis and
compensation should be paid based on the achievement of certain factors.
The 2010 Success Factors:
Overall Company Performance:

  1.   Achieving the net income and ROAE for CapitalSource Bank as set forth in
the “Bank Forecast” from the February Board Meeting (pg 33) (adjusting this
downward by the amount that the actual first quarter reserves deviated from
‘Bank Forecast”)

Annual Financial Goals:

  2.   Achieving origination levels (excluding the Main Street Portfolio
acquisition) equal to “2010 Funded Origination Targets” as set forth at the
February Board Meeting, (page 22 and 23 of Board report). Achievement of this
target will be measured by reaching both the funded amount set forth in the
targets (which will include any loans that fund within 90 days of closings) and
hitting the blended spreads set forth in the targets (as measured off Libor).  
  3.   Experiencing less than [******] of credit losses (charge offs or specific
reserves) for 2010 vintage originations and the Board determining that the
Company has maximized its collections, net of costs, on the legacy portfolio.  
  4.   Recording net income of [******] Million or better for each of 2nd, 3rd,
and 4th quarters in 2010 on a consolidated basis and [******] being profitable
[******].

Qualitative Measures:

  5.   Becoming a Federal Reserve Regulated Bank Holding Company by [******]    
6.   Managing the compensation costs of the origination function to [******] of
funded originations.     7.   Managing Parent operating expense (exclusive of
Origination, CapitalAnalytics, and Deal Related Legal) to the targets set forth
in the April 21, 2010 Financial Forecast and managing CapitalAnalytics and Deal
Legal to [******].



1



--------------------------------------------------------------------------------



 



Bonus Targets (subject to discretionary adjustments — up or down — by Board)
To achieve a 100% of Base Bonus:

  §   All of 1-4 and at least two of 5, 6, and 7

To achieve a 75% of Base Bonus

  §   All of 1-4 and at least one of 5, 6, and 7

To Achieve a 50% of Base Bonus

  §   Number 1 above and at least one of 2-4 and at least one of 5, 6, and 7

2